MEMORANDUM **
Lewis Lynn Mitchell appeals from the 288-month sentence imposed following his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mitchell contends that the sentence imposed is unreasonable because the district court failed to explain its assessment of the 18 U.S.C. § 3553(a) factors on the record, and because the sentence is much greater than necessary to comply with the purposes of sentencing set forth in § 3553(a). Mitchell’s contention fails as the record reflects that the district court gave thorough consideration to the applicable sentencing factors, including the advisory Guidelines range and Mitchell’s prospects for rehabilitation, prior to concluding that a sentence near the mid-point of the advisory range was appropriate. The district court did not procedurally err, and the sentence is substantively reasonable. See Gall v. United States, - U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.